Case 1:19-cv-01593-JEB Document 74-8 Filed 05/12/20 Page 1 of 2




      EXHIBIT


                      1H
                                        Case 1:19-cv-01593-JEB Document 74-8 Filed 05/12/20 Page 2 of 2
                                                                                                                                                                                 Exhibit 1H




                                          Post-Injunction Parole First Time Decisions
                                                         9/5/19–4/16/20
Count                                                                                                                                                                  Denied       Granted

270


240


210

              186
180


150
                                        132

120

                                                                  92
90


                                                                                            57                                                 60
60
                                                                                                                      41
                                                                                                                                                                         27
30
                                                                                                                                                     15
                      3                        5                         4                         4                        4                                                   6
 0
               Sep-19                    Oct-19                    Nov-19                   Dec-19                    Jan-20                    Feb-20                    Mar-20

      Source: Declaration of Jacques Metoyer, December 6, 2019; Declaration of Jacques Metoyer, December 23, 2019; Declaration of Jacques Metoyer, January 29, 2020; Declaration
      of Jacques Metoyer, February 24, 2020; Declaration of Jacques Metoyer, March 24, 2020; Declaration of Jacques Metoyer, April 23, 2020 (“Metoyer Declarations”)

      Note: Exhibit A of the Metoyer Declarations contain information from detainees previously denied parole and seeking redetermination. Exhibit B contains information from detainees
      seeking parole determination for the first time. Duplicates determinations across Metoyer Declarations have been removed from the counts.
